EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of a type error in claim 10.  Accordingly, in claim 10, line 8, the word “restauration” have been changed to --restoration--.

Claims 10-19 are allowed and renumbered as 1-10, respectively.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 10 and 19, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Komo et al. (9,508,700), which is considered to be the closest prior art to the subject matters of claims 10-19, discloses (See Specifically Figs. 1-6 and the associated description) a system for allowing the restoration of a first interconnection (31) of a die (21) of a power module (100) connecting the die (21) to an electric circuit comprising: at least one other interconnection (33) (gate electrode) of the power module (100), a periodic current source (e.g., variable gate voltage circuit) that is connected to the at least one other interconnection for generating a periodic current flow through the at least one other interconnection in order to reach, in at least a part of the first interconnection (31), a predetermined temperature during a predetermined time duration (See Figs. 1-3 and 6).
Komo et al., however, fail to teach, among others, at least: the power module further comprising one induction coil that is connected to the two interconnections in order to reach, in at least 
Since claims 11-18 depend on claim 10, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935. The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/LUAN C THAI/
Primary Examiner
Art Unit 2891
May 5, 2021